By the Court,
Coleman, J.:
Prior to and during 1915, the Gold Quartz Mining Company owned a group of thirteen mining claims, situated in the Bullion mining district, Lander County, Nevada. In February, 1914, J. P. Raine had been appointed receiver of the company. He died in November, 1915, just as he was preparing to do the annual assessment work upon said group of claims. In December, 1915, R. F. Raine was appointed administrator of the estate of the deceased, and J. P. Raine, Jr., temporary receiver of the company, with instructions to do the assessment work upon the group of claims for 1915. Upon the appointment of the temporary receiver, which was late in December, 1915, he got together a crew of sixteen men for the purpose of doing the annual assessment work, and the operations were immediately begun.
Mrs. Strattan boarded the men so employed until about January 24, 1916. On the morning of January 26, claiming that the annual assessment work had not been done upon the Ajax and the Giant, two of the claims of said group, and that they were open to location, she entered upon the ground and located them as the Board Bill and Board Bill No. 1 mining claims. The Gold Quartz Mining Company intervened, and from a judgment in favor of said company as intervener, and *16an order denying a motion for a new trial, this appeal has been taken.
The foregoing statement presents an outline of the case. Other facts will be alluded to in the opinion.
Before taking up the consideration of the case upon its merits, we desire to dispose of some preliminary matters. We direct attention to paragraphs 3, 4, and 5 of rule 4 of this court. Paragraph 3 provides that when a transcript is typewritten the first impression thereof shall be used in making up the record on appeal. Paragraph 4 provides that the pleadings, proceedings, and bill of exceptions shall be chronologically arranged in the transcript, and prefaced with an alphabetical index specifying the folio of each separate paper, order, or proceeding, and of the testimony of each witness. Paragraph 5 provides also that for failure to comply with the requirements mentioned the record may, upon motion, and for good cause shown, be stricken from the files. The transcript in this case is neither chronologically arranged nor indexed, the entire bill of exceptions is a carbon copy, and many of the pages in the record are very indistinct; nor does it appear that the bill of exceptions was ever settled by the trial judge. However, since counsel for respondent have treated the record as being in compliance with all requirements, we will not ourselves raise obj ections to it; but we wish to warn the members of the bar at large; and while we are aware of the fact that counsel for appellant was out of the state for several months, during which time the record was prepared, and that he did not give his personal attention to supervising its preparation, these circumstances are not sufficient excuse for its condition.
1, 2. We come now to the first contention of counsel for appellant, namely, that the court erred in refusing to set aside the findings of the advisory j ury and resubmit the case to another advisory jury. There was no general verdict in the case. There could not have been, in view of the fact that the jury was asked to make *17special findings only. A general verdict should not be received in an equity suit. Simpson v. Harris, 21 Nev. 376, 31 Pac. 1009. At most, a general verdict, or special findings, as the case may be, in an equity suit, is only advisory, and is in no way binding upon the court; hence no litigant has a legal right to insist that an advisory jury be called in the first instance, or to except to a refusal of the court to resubmit a case to a- second advisory jury. State v. Murphy, 29 Nev. 253, 88 Pac. 335. The court having made special findings of fact and entered its decree based thereon, appellant’s rights were in every way preserved.
No memorandum of errors was filed in support of the motion for á new trial, and the only remaining questions to be considered are whether the court erred in refusing to grant a new trial upon the ground of newly discovered evidence, and upon the further ground of the insufficiency of the evidence to justify the judgment.
Did the court err in refusing to grant a new trial upon the ground of newly discovered evidence ? In support of this contention, affidavits by Julius Siri, S. C. Strattan, and A. Grant Miller were filed. The affidavits of Strattan and Miller do not pertain to any matters within their own knowledge, except as to questions of 'diligence, and the like. It is claimed that the so-called newly discovered evidence will contradict that given by W. S. Raine in behalf of defendants as to the number of shifts of work performed by Siri upon the Ajax claim. He testified as follows:
“Q. Well, showing your work, what does your record show as to the time that Mr. Siri, if such a party was working, and what time he put in on the Ajax? A. I overlooked that a moment ago in the time book there. Four days in January, Julius Siri helped Bosoaglia over on the Ajax.
“Q. When did he come? A. He came here on the.last of December.
“Q. How much time did he work? A. One shift.
*18“Q. You testified to shifts? A. One is marked in the books, because I kept their time; but he worked some in January.”
This is the testimony sought to be overthrown by Siri, who, in his affidavit, states on this point:
“I also worked about a day and a half on the ground known as the Ajax, prior and up to January 5, 1916.”
He also swears that he went to work on December 30, 1915, and was laid off January 24, 1916. There is no showing by the affidavit that upon a new trial Siri’s testimony would conflict with that of Raine’s. So far as Siri’s affidavit shows, he might have worked upon the Ajax every day between January 5 and 24. The court did not err in refusing to grant a new trial upon the ground urged.
The remaining question is as to whether or not the receiver forfeited his right and that of the company to the Ajax and Giant claims by failure to do the annual assessment work for 1915 on or before December 31, 1915; or in case he had not done such annual assessment work on or before the date mentioned, whether there had been a resumption of work upon such claims, and, if so, whether the same was being prosecuted with reasonable diligence when Mrs. Strattan sought to locate the ground.
3. The very purpose of the requirement by the government of $100 worth of annual labor upon a mining claim is to encourage the development of the mineral resources of the country, and we feel that the law should be enforced according to its spirit, with a view of producing the results sought to be obtained by the government; but before a forfeiture can be declared it must be clearly established. 2 Lindley on Mines (3d ed.), 645. While no verdict was rendered by the jury which could bind either the trial court or this court on appeal, the fact is that in answering the special questions a majority of the j urors answered that the work upon the claims was resumed on or about December 31, 1915, with the bonafide intention of doing the annual labor thereon for that *19year, and that $100 worth of work was thereafter completed with reasonable diligence, as annual labor for such year. If the finding of a majority of the jury is correct, whether or not the work was completed after the attempted location by Mrs. Strattan, the ground was not open for location on January 26, when she sought to locate it. Though the finding of the court is not in the language of the jury, it finds that the claims were not open to location on January 26. The court also found as a fact that $100 worth of work had been done upon each of the claims by the receiver prior to January 26.
4. The only way this finding could be sustained as to the Giant claim would be by counting as annual labor $60 paid out for the services of a watchman. The authorities hold that the erection of buildings upon a mining claim, the building of a road to be used in developing a claim, and the like, may count as annual labor, and some of the authorities hold that the services of a watchman to take care of necessary buildings upon a mining claim may, under certain circumstances, count as annual labor; and it may be that the services of the watchman in this instance should count; but it certainly cannot be said that the physical development of a mining claim can be sacrificed by the sham of employing a watchman; otherwise the chief purpose of the statute will be defeated. Every case must stand upon its particular facts, and the courts should be reluctant to accept the services of a watchman as applying on annual labor. In this case we do not deem it necessary to determine whether the services of the watchman should be considered, since we think the other facts will j ustify the conclusion that there had been no forfeiture on January 26, the morning of the attempted location by appellant.
As to the Ajax claim, there is evidence in the record, without including the services alleged to have been rendered by a watchman, to show, as found by the court, that over $100 worth of work had been performed upon *20It prior to the morning of January 26, when Mrs. Strattan sought to locate the ground. In reaching this conclusion, we do not include $5 paid for powder, $5 paid for a windlass, and $4.50 paid for a bucket. We do not think it necessary to discuss in detail the evidence as to the work done upon the Ajax. Evidently the trial court accepted respondent’s evidence as to the work done on the Ajax as being satisfactory in every respect, and we see no reason for questioning the correctness of its conclusion in so doing.
A different situation exists as to the Giant claim. As we have said, there were thirteen claims in the group owned by the defendant company, and in the latter part of December the receiver took a crew of sixteen men to the property to do the annual assessment work for 1915. The evidence warrants the conclusion that prior to the time this crew of men were put to work upon the group of claims, in fact at least $48 worth of work had been performed upon the Giant claim, leaving $52 worth to be done thereon — even if the $60 for watchman’s services is not counted. The blacksmith shop and some other buildings were upon the Giant claim, and of the crew of sixteen men doing the work upon the claims in question from December 30, 1915, to January 24, 1916, one P. R. Keller worked in the blacksmith shop, doing what work was necessary in sharpening the tools of the men who were doing the work upon the other claims, and, when not so engaged in sharpening tools, would do work upon the Giant claim. He testified that he averaged for each day from January 1 to 26 two hours of work upon the property. Counting this at the regular rate — lumping it into shifts of eight hours — the work was worth $24, making a total of $72 worth of work done upon the Giant claim at the time Mrs. Strattan sought to locate the ground. The undisputed evidence is that, on the 23d or 24th of January, P. R. Keller was employed by the receiver to stay upon the property, after all others had left, and divide his time working *21upon the Ajax and Giant claims, one-half of each shift to be put in upon each of the claims; and that, in pursuance of said employment, he moved his things, upon the property, and on January 25 worked eleven hours in all, a part of the day being put in fixing up the office which he was to occupy, one of the windows having been knocked out and other damage done the day before, the rest of the time being devoted to gathering up and storing the tools used by the men who had quit work upon the property and gone away. The evidence shows that the work on the office was necessary to make it habitable, in view of the weather conditions.
There was evidence by Mrs. Strattan and her husband that practically no work had been done upon the. Ajax and Giant claims by anybody during the time the crew of men were there. Strattan was one of the crew of sixteen who had been engaged in working elsewhere at the time it is testified the work was being done upon the two claims; and in view of the fact that most of the work testified to as having been done was of such a nature that he could know nothing about it unless in the mine during the working hours of the day — at least, as to the Giant claim — his testimony deserves little consideration. Mrs. Strattan was cooking three meals a day for seventeen or eighteen people every day during the carrying on of the operations, and was at somewhat of a disadvantage to observe the performance of the men. As to the credibility of the witnesses and the weight to be given their testimony, the trial court was better situated to determine than we are. There is a conflict in the evidence, and no theory exists upon which we can say that the court was not justified in accepting the testimony of the defendant as to the amount of work done upon the property.
That it may not be thought that we have overlooked the testimony of Fred King and A. E. Raleigh, we may simply say that it shows they were in no position to know what was done at the time relative to which they *22testified. One of them admitted that he was not on the property for a long time, and the other was away during the daytime.
5. Conceding for the purpose of the case that $100 worth of work was not done upon the Giant claim during the year 1915, the question is: Had work been resumed thereon prior to January 26, 1916, and was it being carried to a completion in good faith and with reasonable diligence at the time Mrs. Strattan undertook to locate the ground? If the question is answered in the affirmative, the judgment must be affirmed. 2 Lindley on Mines (3d ed.), sec. 654. In response to question 10, submitted by plaintiffs, the jury answered unanimously that the work performed by Keller upon.the Giant claim from December 31, 1915, to January 26, 1916, was continuous.
6. The law does not contemplate that when work is resumed upon a mining claim it shall be prosecuted every hour in the day, or that a full shift shall be done every day. It simply requires that it be prosecuted in good faith, and with reasonable diligence. In view of the findings of the trial j ury, to the effect that after the work was resumed upon the Giant claim it was continuous to January 26, and the finding of the trial court supporting the finding of the j ury, we see no reason for disturbing the judgment.
Perceiving no error in the judgment and order complained of, it is ordered that the judgment be affirmed.